286 So. 2d 28 (1973)
William L. BUTTS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 72-732.
District Court of Appeal of Florida, Second District.
October 24, 1973.
Rehearing denied November 21, 1973.
James A. Gardner, Public Defender, and Elliott C. Metcalfe, Jr., Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and David Luther Woodward, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Affirmed.
MANN, C.J., and McNULTY and GRIMES, JJ., concur.

ON PETITION FOR REHEARING
MANN, Chief Judge.
We affirmed Butts' conviction without opinion. We treat his letter of November 2, 1973 as a petition for rehearing. Upon reconsideration of the record and briefs in the case, rehearing is denied. Butts' assertion that the guilty party was acquitted overlooks the fact that an aider and abetter is equally guilty. Fla. Stat. § 776.011 (1971), F.S.A. The evidence of Butts' participation in this robbery is legally sufficient.
*29 His complaint about failures of trial counsel properly to prepare and present his case raises questions reachable by petition to the trial court under CrPR 3.850, 33 F.S.A.
Rehearing denied, without prejudice to appellant's right to proceed in the trial court under CrPR 3.850.
McNULTY and GRIMES, JJ., concur.